Citation Nr: 1425677	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-48 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from August 1959 to December 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A hearing was held on April 20, 2012, in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and electronic file on the Virtual VA and VBMS systems.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The evidence of record includes statements from the Veteran to the effect that he experienced tinnitus while in service which has continued to the present time.  The Board finds the Veteran's statements in this case to be credible/believable.

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he has tinnitus and was exposed to acoustic trauma in service.  Plus, the Veteran is competent to assert the occurrence of in-service injury, such as acoustic trauma.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The evidence for and against the claim for service connection for tinnitus is at least in equipoise.  The Board finds that the Veteran's tinnitus is likely the result of his noise exposure in service.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for tinnitus is granted.


REMAND

Reason for Remand: To obtain an addendum opinion.

The Veteran had a VA examination in October 2009.  The examiner opined that the Veteran's hearing loss is not related to service because testing conducted at separation from service did not show hearing loss.  As an initial matter, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the audiogram provided at the time of the Veteran's separation from service in October 1964 is assumed to reflect ASA standards.  The VA examiner did not address the significance of his hearing acuity at separation from service when considering the conversion from ASA to ISO-ANSI standards.  Further, the examiner based her opinion solely on the lack of a pattern of noise inducted hearing damage at separation from service.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Accordingly, the Board finds that a supplemental opinion is necessary to address the hearing threshold levels shown at separation under relevant ISO-ANSI standards and to provide additional rationale regarding the relationship between the Veteran's current hearing loss and service.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the VA examiner who conducted the October 2009 VA audiological examination (or a suitable substitute) for a supplemental medical opinion regarding service connection for bilateral hearing loss.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record must be made available for review in connection with this request and the examiner must indicate review of the record in the addendum opinion report.

The VA examiner should offer a supplemental opinion stating whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss began during service or is otherwise related to noise exposure in service.

The audiometric data reported in the October 1964 service audiogram was reported in ASA standards; however, hearing loss for VA purposes is evaluated based on ISO-ANSI standards.  Accordingly, the VA examiner should consider the audiometric data under the ISO-ANSI standards as reported in the remand above.

The examiner is informed that VA has conceded that the Veteran was exposed to acoustic trauma during service.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record, including medical records and lay statements, and should provide a discussion of the facts and medical principles involved.

2. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


